Citation Nr: 1328033	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  09-30 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 
INTRODUCTION

The Veteran had active military service from December 1985 to August 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2012 and accepted that hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

This case was previously before the Board in February 2012, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

In the February 2012 decision, the Board found that the Veteran had submitted a May 2009 statement that was found to be a timely notice of disagreement with the denial of entitlement to service connection for tinnitus in the May 2009 rating decision.  In the February 2012 remand, the Board directed that the Veteran be issued a statement of the case for the denial of the issue of entitlement to service connection for tinnitus.  Manlincon v. West, 12 Vet. App. 238 (1999).  A review of the record shows that the directed actions have not been conducted.  

For this reason, the Board finds that the development conducted does not comply with the February 2012 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be issued a statement of the case in response to his timely notice of disagreement with the May 2009 denial of entitlement to service connection for tinnitus. 

With regard to the Veteran's claim of entitlement to service connection for a right knee disability, the Board notes that the Veteran was provided a VA examination of his right knee in January 2008.  A review of that examination report shows that the examiner did not provide an opinion regarding the etiology of the Veteran's right knee disability.  Instead, the examiner merely stated that the Veteran's right knee was essentially normal.  

The Board notes that "essentially normal" is not that same as fully normal and a review of the examination report shows that X-rays taken at the time of the examination revealed arthritic changes of the right knee, which is not normal.  While they were noted to be minor arthritic changes, that is evidence against a finding that the Veteran's right knee was "essentially normal."  Because the Veteran had a right knee injury during active service, reports that he has experienced right knee pain since the injury in service, and there are current findings of arthritic changes in the right knee, the examiner should provide the requested etiology opinion.  Therefore, the Veteran should be provided a new VA examination to determine the nature and etiology of any currently present right knee disability.  

Additionally, current treatment records should be obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  Issue a statement of the case on the issue of entitlement to service connection for tinnitus.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return the case to the Board.

2.  Obtain any current pertinent medical records, to include VA Medical Center treatment records not already of record in the claims file.

3.  Then, schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the nature and etiology of any current right knee disability.  The examiner must review the claims file and should note that review in the report.  Any indicated studies should be performed.  Based upon the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability is related to the Veteran's active service, to specifically include the documented right knee injury during active service.  The rationale for all opinions expressed must be provided.  The examiner must specifically address the Veteran's history of experiencing right knee pain since service.

4.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

